United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3071
                                 ___________

George L. Rhoades,                       *
                                         *
             Appellant,                  *
                                         *
Darrell W. Sheridan; James R. Weaver, *
                                         *
             Plaintiffs,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Larry Norris, Director, Arkansas         * Eastern District of Arkansas.
Department of Correction; Ray Hobbs, *
Deputy Director, Arkansas Department * [UNPUBLISHED]
of Correction; Larry May, Deputy         *
Director, Arkansas Department of         *
Correction; James Gibson, “Hoot,”        *
Internal Affairs Director, Arkansas      *
Department of Correction; Randy          *
Naylor, Internal Affairs Investigator,   *
Arkansas Department of Correction;       *
David White, Warden, Maximum             *
Security Unit, ADC; Vanita King,         *
Classification Officer, Maximum          *
Security Unit, ADC,                      *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: March 29, 2010
                              Filed: April 2, 2010
                               ___________
Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate George Rhoades appeals the
district court’s1 order granting defendants’ motion for judgment on the pleadings. The
district court concluded that Rhoades had failed to allege facts establishing a
constitutional violation. Upon careful de novo review, we find no basis for reversal.
See Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009) (de novo standard of
review; grant of judgment on pleadings is appropriate where, upon viewing as true all
facts pleaded by non-moving party and all reasonable inferences favoring that party,
no material issue of fact remains and moving party is entitled to judgment as matter
of law). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motions.
                          ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-